Title: John W. Campbell to Thomas Jefferson, 29 July 1809
From: Campbell, John W.
To: Jefferson, Thomas


          Respected Sir, Petersburg Va July 29th 1809
           I avail myself of this method of making a proposition to you, respecting the publication of a complete Edition of your different writings, as far as they may be designed for the public; including the, “Notes on Virginia.”
          The work should be executed in Philadelphia, by the best publisher in the city, & in a stile, not inferiour to any prose work yet published in our country.
          Should the proposal meet your approbation, I will have it in my power to confer with you on the subject previous to undertaking the work. It was my design to have made this proposal, viva voce, & for this purpose I had received several letters from Your friends; but I have been induced first to know your mind respecting this undertaking & afterwards I would repair to your place of residence, should my solicitation be likely to prove successful
          I beg you to receive my warmest wishes for your welfare John W Campbell
        